ORDER
Petitioners’ Petition for Writ of Mandamus is allowed. Pursuant to Article IV of the Constitution of North Carolina, Article 7A of the General Statutes of North Carolina, and the inherent supervisory authority of the Supreme Court of North Carolina, District Court Judge James M. Honeycutt is ordered to comply with North Carolina General Statute Sections 11-1 through 11-11 in the administration of oaths. Pursuant to that same authority, District Court Judge James M. Honeycutt is ordered to permit court to be opened with a proclamation which shall include the customary phrase, “God save the state and this honorable court.”
By order of the Court in Conference, this 28th day of June, 2004.
s/Lake, Jr., C.J.